

SUBSIDIARY GUARANTY
This Subsidiary Guaranty (the “Guaranty”) is made as of December 21, 2018 by the
parties identified in the signature pages thereto, and any Joinder to Guaranty
hereafter delivered (collectively, the “Subsidiary Guarantors”), to and for the
benefit of KeyBank National Association, individually (“KeyBank”) and as
administrative agent (“Administrative Agent”) for itself and the lenders under
the Credit Agreement (as defined below) and their respective successors and
assigns (collectively, the “Lenders”).
RECITALS
A.    InvenTrust Properties Corp., a corporation organized under the laws of the
State of Delaware (“Borrower”), and Subsidiary Guarantors have requested that
the Lenders make a revolving credit facility available to Borrower in an
aggregate principal amount of $350,000,000, subject to possible future increase
to an aggregate of $700,000,000 (the “Facility”).
B.    The Lenders have agreed to make available the Facility to Borrower
pursuant to the terms and conditions set forth in a Second Amended and Restated
Credit Agreement of even date herewith among Borrower, KeyBank, individually,
and as Administrative Agent, and the Lenders named therein (as amended, modified
or restated from time to time, the “Credit Agreement”). All capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such
terms in the Credit Agreement.
C.    Borrower has executed and delivered or will execute and deliver to the
Lenders, upon the request of such Lenders, promissory notes in the principal
amount of each Lender’s Commitment and promissory notes in the principal amount,
if any, of each Lender’s Loan as evidence of Borrower’s indebtedness to each
such Lender with respect to the Facility (the promissory notes described above,
together with any amendments or allonges thereto, or restatements, replacements
or renewals thereof, and/or new promissory notes to new Lenders under the Credit
Agreement, are collectively referred to herein as the “Notes”).
D.    Subsidiary Guarantors are subsidiaries of Borrower. Subsidiary Guarantors
acknowledge that the extension of credit by the Administrative Agent and the
Lenders to Borrower pursuant to the Credit Agreement will benefit Subsidiary
Guarantors by making funds available to Subsidiary Guarantors through Borrower
and by enhancing the financial strength of the consolidated group of which
Subsidiary Guarantors and Borrower are members. The execution and delivery of
this Subsidiary Guaranty by Subsidiary Guarantors are conditions precedent to
the performance by the Lenders of their obligations under the Credit Agreement.
AGREEMENTS
NOW, THEREFORE, Subsidiary Guarantors, in consideration of the matters described
in the foregoing Recitals, which Recitals are incorporated herein and made a
part hereof, and for other good and valuable consideration, hereby agree as
follows:
1.    Subsidiary Guarantors, jointly and severally, absolutely, unconditionally,
and irrevocably guaranty to each of the Lenders and shall be surety for:
(a)    the full and prompt payment of the principal of and interest on the Notes
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums which may now be or may
hereafter become due and owing under the Notes, the Credit Agreement, and the
other Loan Documents;
(b)    the payment of all Enforcement Costs (as hereinafter defined in
Paragraph 7 hereof); and
(c)    the full, complete, and punctual observance, performance, and
satisfaction of all of the obligations, duties, covenants, and agreements of
Borrower under the Credit Agreement and the Loan Documents.
All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.” Notwithstanding the
foregoing, Subsidiary Guarantors and Lenders agree that each Subsidiary
Guarantor’s obligations hereunder shall not exceed the greater of: (i) the
aggregate amount of all monies received, directly or indirectly, by such
Subsidiary Guarantor from Borrower after the date hereof (whether by loan,
capital infusion or other means), and (ii) the maximum amount of the Facility
Indebtedness not subject to avoidance under Title 11 of the United States Code,
as same may be amended from time to time, or any applicable state law (the
“Bankruptcy Code”). To that end, to the extent such obligations would otherwise
be subject to avoidance under the Bankruptcy Code if Subsidiary Guarantors are
not deemed to have received valuable consideration, fair value or reasonably
equivalent value for its obligations hereunder, each Subsidiary Guarantor’s
obligations hereunder shall be reduced to that amount which, after giving effect
thereto, would not render such Subsidiary Guarantor insolvent, or leave such
Subsidiary Guarantor with an unreasonably small capital to conduct its business,
or cause such Subsidiary Guarantor to have incurred debts (or intended to have
incurred debts) beyond its ability to pay such debts as they mature, as such
terms are determined, and at the time such obligations are deemed to have been
incurred, under the Bankruptcy Code. In the event a Subsidiary Guarantor shall
make any payment or payments under this Subsidiary Guaranty each other
Subsidiary Guarantor of the Facility Indebtedness shall contribute to such
Subsidiary Guarantor an amount equal to such non-paying Subsidiary Guarantor’s
pro rata share (based on their respective maximum liabilities hereunder) of such
payment or payments made by such Subsidiary Guarantor, provided that such
contribution right shall be subordinate and junior in right of payment to the
payment in full of the Facility Indebtedness to Lenders.
2.    In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Subsidiary Guarantors
agree, on demand by the Administrative Agent or the holder of a Note, to pay all
the Facility Indebtedness and to perform all the Obligations as are then or
thereafter become due and owing or are to be performed under the terms of the
Notes, the Credit Agreement, and the other Loan Documents.
3.    Subsidiary Guarantors do hereby waive (i) notice of acceptance of this
Subsidiary Guaranty by the Administrative Agent and the Lenders and any and all
notices and demands of every kind which may be required to be given by any
statute, rule or law, (ii) any defense, right of set-off or other claim which
Subsidiary Guarantors may have against Borrower or which Subsidiary Guarantors
or Borrower may have against the Administrative Agent or the Lenders or the
holder of a Note, (iii) presentment for payment, demand for payment (other than
as provided for in Paragraph 2 above), notice of nonpayment (other than as
provided for in Paragraph 2 above) or dishonor, protest and notice of protest,
diligence in collection and any and all formalities which otherwise might be
legally required to charge Subsidiary Guarantors with liability, (iv) any
failure by the Administrative Agent and the Lenders to inform Subsidiary
Guarantors of any facts the Administrative Agent and the Lenders may now or
hereafter know about Borrower, the Facility, or the transactions contemplated by
the Credit Agreement, it being understood and agreed that the Administrative
Agent and the Lenders have no duty so to inform and that Subsidiary Guarantors
are fully responsible for being and remaining informed by Borrower of all
circumstances bearing on the existence or creation, or the risk of nonpayment of
the Facility Indebtedness or the risk of nonperformance of the Obligations,
(v) any and all right to cause a marshalling of assets of Borrower or any other
action by any court or governmental body with respect thereto, or to cause the
Administrative Agent and the Lenders to proceed against any other security given
to a Lender in connection with the Facility Indebtedness or the Obligations and
(vi) any defense which Subsidiary Guarantors may have against the Administrative
Agent or the Lenders or the holder of a Note arising from or based in any way
upon any invalidity or unenforceability of the Credit Agreement or any other
Loan Documents or any provision or provisions therein. Credit may be granted or
continued from time to time by the Lenders to Borrower without notice to or
authorization from Subsidiary Guarantors, regardless of the financial or other
condition of Borrower at the time of any such grant or continuation. The
Administrative Agent and the Lenders shall have no obligation to disclose or
discuss with Subsidiary Guarantors the Lenders’ assessment of the financial
condition of Borrower. Subsidiary Guarantors acknowledge that no representations
of any kind whatsoever have been made by the Administrative Agent and the
Lenders to Subsidiary Guarantors. No modification or waiver of any of the
provisions of this Subsidiary Guaranty shall be binding upon the Administrative
Agent and the Lenders except as expressly set forth in a writing duly signed and
delivered on behalf of the Administrative Agent and the Lenders. Subsidiary
Guarantors further agree that any exculpatory language contained in the Credit
Agreement, the Notes, and the other Loan Documents shall in no event apply to
this Subsidiary Guaranty, and will not prevent the Administrative Agent and the
Lenders from proceeding against Subsidiary Guarantors to enforce this Subsidiary
Guaranty.
4.    Subsidiary Guarantors further agree that Subsidiary Guarantors’ liability
as guarantor shall in no way be impaired by any renewals or extensions which may
be made from time to time, with or without the knowledge or consent of
Subsidiary Guarantors of the time for payment of interest or principal under a
Note or by any forbearance or delay in collecting interest or principal under a
Note, or by any waiver by the Administrative Agent and the Lenders under the
Credit Agreement, or any other Loan Documents, or by the Administrative Agent or
the Lenders’ failure or election not to pursue any other remedies they may have
against Borrower, or by any change or modification in a Note, the Credit
Agreement, or any other Loan Documents, or by the acceptance by the
Administrative Agent or the Lenders of any security or any increase,
substitution or change therein, or by the release by the Administrative Agent
and the Lenders of any security or any withdrawal thereof or decrease therein,
or by the application of payments received from any source to the payment of any
obligation other than the Facility Indebtedness, even though a Lender might
lawfully have elected to apply such payments to any part or all of the Facility
Indebtedness, it being the intent hereof that Subsidiary Guarantors shall remain
liable as principal for payment of the Facility Indebtedness and performance of
the Obligations until all indebtedness has been paid in full and the other
terms, covenants and conditions of the Credit Agreement, and other Loan
Documents and this Subsidiary Guaranty have been performed, notwithstanding any
act or thing which might otherwise operate as a legal or equitable discharge of
a surety. Subsidiary Guarantors further understand and agree that the
Administrative Agent and the Lenders may at any time enter into agreements with
Borrower to amend and modify a Note, the Credit Agreement or any of the other
Loan Documents, or any thereof, and may waive or release any provision or
provisions of a Note, the Credit Agreement, or any other Loan Document and, with
reference to such instruments, may make and enter into any such agreement or
agreements as the Administrative Agent, the Lenders and Borrower may deem proper
and desirable, without in any manner impairing this Subsidiary Guaranty or any
of the Administrative Agent and the Lenders’ rights hereunder or any of
Subsidiary Guarantors’ obligations hereunder.
5.    This is an absolute, unconditional, complete, present and continuing
guaranty of payment and performance and not of collection. Subsidiary Guarantors
agree that their obligations hereunder shall be joint and several with each
other and with any and all other guarantees given in connection with the
Facility from time to time. Subsidiary Guarantors agree that this Subsidiary
Guaranty may be enforced by the Administrative Agent and the Lenders without the
necessity at any time of resorting to or exhausting any security or collateral,
if any, given in connection herewith or with a Note, the Credit Agreement, or
any of the other Loan Documents or by or resorting to any other guaranties, and
Subsidiary Guarantors hereby waive the right to require the Administrative Agent
and the Lenders to join Borrower in any action brought hereunder or to commence
any action against or obtain any judgment against Borrower or to pursue any
other remedy or enforce any other right. Subsidiary Guarantors further agree
that nothing contained herein or otherwise shall prevent the Administrative
Agent and the Lenders from pursuing concurrently or successively all rights and
remedies available to them at law and/or in equity or under a Note, the Credit
Agreement or any other Loan Documents, and the exercise of any of their rights
or the completion of any of their remedies shall not constitute a discharge of
any of Subsidiary Guarantors’ obligations hereunder, it being the purpose and
intent of Subsidiary Guarantors that the obligations of such Subsidiary
Guarantors hereunder shall be primary, absolute, independent and unconditional
under any and all circumstances whatsoever. Neither Subsidiary Guarantors’
obligations under this Subsidiary Guaranty nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by any impairment, modification, change, release or limitation of the
liability of Borrower under a Note, the Credit Agreement or any other Loan
Document or by reason of Borrower’s bankruptcy or by reason of any creditor or
bankruptcy proceeding instituted by or against Borrower. This Subsidiary
Guaranty shall continue to be effective and be deemed to have continued in
existence or be reinstated (as the case may be) if at any time payment of all or
any part of any sum payable pursuant to a Note, the Credit Agreement or any
other Loan Document is rescinded or otherwise required to be returned by the
payee upon the insolvency, bankruptcy, or reorganization of the payor, all as
though such payment to such Lender had not been made, regardless of whether such
Lender contested the order requiring the return of such payment. The obligations
of Subsidiary Guarantors pursuant to the preceding sentence shall survive any
termination, cancellation, or release of this Subsidiary Guaranty.
6.    This Subsidiary Guaranty shall be assignable by a Lender, as to such
Lender’s interest herein, to any assignee of all or a portion of such Lender’s
rights under the Loan Documents.
7.    If: (i) this Subsidiary Guaranty, a Note, or any of the Loan Documents are
placed in the hands of an attorney for collection or is collected through any
legal proceeding; (ii) an attorney is retained to represent the Administrative
Agent or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Subsidiary Guaranty, a Note, the Credit Agreement, or any Loan Document;
(iii) an attorney is retained to enforce any of the other Loan Documents or to
provide advice or other representation with respect to the Loan Documents in
connection with an enforcement action or potential enforcement action; or
(iv) an attorney is retained to represent the Administrative Agent or any Lender
in any other legal proceedings whatsoever in connection with this Subsidiary
Guaranty, a Note, the Credit Agreement, any of the Loan Documents, or any
property securing the Facility Indebtedness (other than any action or proceeding
brought by any Lender or participant against the Administrative Agent alleging a
breach by the Administrative Agent of its duties under the Loan Documents), then
Subsidiary Guarantors shall pay to the Administrative Agent or such Lender upon
demand all reasonable attorney’s fees, costs and expenses, including, without
limitation, court costs, filing fees and all other costs and expenses incurred
in connection therewith (all of which are referred to herein as “Enforcement
Costs”), in addition to all other amounts due hereunder.
8.    The parties hereto intend that each provision in this Subsidiary Guaranty
comports with all applicable local, state and federal laws and judicial
decisions. However, if any provision or provisions, or if any portion of any
provision or provisions, in this Subsidiary Guaranty is found by a court of law
to be in violation of any applicable local, state or federal ordinance, statute,
law, administrative or judicial decision, or public policy, and if such court
should declare such portion, provision or provisions of this Subsidiary Guaranty
to be illegal, invalid, unlawful, void or unenforceable as written, then it is
the intent of all parties hereto that such portion, provision or provisions
shall be given force to the fullest possible extent that they are legal, valid
and enforceable, that the remainder of this Subsidiary Guaranty shall be
construed as if such illegal, invalid, unlawful, void or unenforceable portion,
provision or provisions were not contained therein, and that the rights,
obligations and interest of the Administrative Agent and the Lender or the
holder of a Note under the remainder of this Subsidiary Guaranty shall continue
in full force and effect.
9.    Any indebtedness of Borrower to Subsidiary Guarantors now or hereafter
existing is hereby subordinated to the Facility Indebtedness.  Subsidiary
Guarantors will not seek, accept, or retain for Subsidiary Guarantors’ own
account, any payment from Borrower on account of such subordinated debt at any
time when a Default exists under the Credit Agreement or the Loan Documents, and
any such payments to Subsidiary Guarantors made while any Default then exists
under the Credit Agreement or the Loan Documents on account of such subordinated
debt shall be collected and received by Subsidiary Guarantors in trust for the
Lenders and shall be paid over to the Administrative Agent on behalf of the
Lenders on account of the Facility Indebtedness without impairing or releasing
the obligations of Subsidiary Guarantors hereunder.
10.    Subsidiary Guarantors hereby subordinate to the Facility Indebtedness any
and all claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Subsidiary
Guarantors may have against Borrower arising from a payment made by Subsidiary
Guarantors under this Subsidiary Guaranty and agree, until the entire Facility
Indebtedness is paid in full, not to assert or take advantage of any subrogation
rights of Subsidiary Guarantors or the Lenders or any right of Subsidiary
Guarantors or the Lenders to proceed against (i) Borrower for reimbursement, or
(ii) any other guarantor or any collateral security or guaranty or right of
offset held by the Lenders for the payment of the Facility Indebtedness and
performance of the Obligations, nor shall Subsidiary Guarantors seek or be
entitled to seek any contribution or reimbursement from Borrower or any other
guarantor in respect of payments made by Subsidiary Guarantors hereunder. It is
expressly understood that the agreements of Subsidiary Guarantors set forth
above constitute additional and cumulative benefits given to the Lenders for
their security and as an inducement for their extension of credit to Borrower.
11.    Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.
12.    Subsidiary Guarantors hereby submit to personal jurisdiction in the State
of Illinois for the enforcement of this Subsidiary Guaranty and waive any and
all personal rights to object to such jurisdiction for the purposes of
litigation to enforce this Subsidiary Guaranty. Subsidiary Guarantors hereby
consent to the jurisdiction of either the Illinois Courts located in Chicago,
Illinois, or the United States District Court for the Northern District of
Illinois, in any action, suit, or proceeding which the Administrative Agent or a
Lender may at any time wish to file in connection with this Subsidiary Guaranty
or any related matter. Subsidiary Guarantors hereby agree that an action, suit,
or proceeding to enforce this Subsidiary Guaranty may be brought in such state
or federal court in the State of Illinois and hereby waives any objection which
Subsidiary Guarantors may have to the laying of the venue of any such action,
suit, or proceeding in any such court; provided, however, that the provisions of
this Paragraph shall not be deemed to preclude the Administrative Agent or a
Lender from filing any such action, suit, or proceeding in any other appropriate
forum.
13.    All notices and other communications provided to any party hereto under
this Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below or at such other address as may be designated by such party in a notice to
the other parties. Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received; any notice, if transmitted by
facsimile, shall be deemed given when transmitted. Notice may be given as
follows:
To Subsidiary Guarantors:
c/o InvenTrust Properties Corp.
3025 Highland Parkway, Suite 350
Downers Grove, Illinois 60515
Attention: Chief Financial Officer
Phone: (630) 570-0700


with copies to:


c/o InvenTrust Properties Corp.
3025 Highland Parkway, Suite 350
Downers Grove, Illinois 60515
Attention: General Counsel
Phone: (630) 570-0599
Facsimile: (630) 570-0599
and


Latham & Watkins LLP
330 N. Wabash Ave., Suite 2800
Chicago, IL 60611
Attention: Cindy Caillavet
Phone: (312) 876-7703
Email: Cindy.Caillavet@lw.com

        To KeyBank as Administrative Agent and as a Lender:
KeyBank National Association
1200 Abernathy Road NE
Suite 1550
Atlanta, Georgia 30328
Attention: Nate Weyer
Telephone: (770) 510-2130
Facsimile: (770) 510-2195
With a copy to:
Dentons US LLP
233 South Wacker Drive
Suite 5900
Chicago, Illinois 60606
Attention: Patrick G. Moran, Esq.
Telephone: (312) 876-8132
Facsimile: (312) 876-7934
If to any other Lender, to its address set forth in the Credit Agreement.
14.    This Subsidiary Guaranty shall be binding upon the heirs, executors,
legal and personal representatives, successors and assigns of Subsidiary
Guarantors and shall inure to the benefit of the Administrative Agent’s and the
Lenders’ respective successors and assigns.
15.    This Subsidiary Guaranty shall be construed and enforced under the
internal laws of the State of Illinois.
16.    SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR
ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS SUBSIDIARY GUARANTY OR
ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING
RELATIONSHIP WHICH IS THE SUBJECT OF THIS SUBSIDIARY GUARANTY AND AGREE THAT ANY
SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
17.    From time to time, additional parties may execute a joinder substantially
in the form of Exhibit A hereto, and thereby become a party to this Subsidiary
Guaranty. From and after delivery of such joinder, the Subsidiary delivering
such joinder shall be a Subsidiary Guarantor, and be bound by all of the terms
and provisions of this Subsidiary Guaranty. From time to time certain Subsidiary
Guarantors shall be released from their obligations under this Subsidiary
Guaranty by the Administrative Agent upon satisfaction of the conditions to such
release established pursuant to Section 6.21 of the Credit Agreement.





IN WITNESS WHEREOF, Subsidiary Guarantors have delivered this Subsidiary
Guaranty as of the date first written above.
IA ARLINGTON RIVERVIEW GP, L.L.C.
IA ARLINGTON RIVERVIEW LP, L.L.C.
IA ATLANTA BUCKHEAD MEMBER, L.L.C.
IA AUSTIN SCOFIELD GP, L.L.C.
IA AUSTIN SCOFIELD LP, L.L.C.
IA AUSTIN WEST CREEK, L.L.C.
IA BOYNTON BEACH CONGRESS, L.L.C.
IA COLORADO SPRINGS CHEYENNE, L.L.C.
IA ERLANGER SILVERLAKE, L.L.C.
IA FULTONDALE PROMENADE, L.L.C.
IA HOUSTON NORTHWEST GP, L.L.C.
IA HOUSTON NORTHWEST LP, L.L.C.
IA MATTHEWS SYCAMORE, L.L.C.
IA NEWNAN COWETA, L.L.C.
IA NEWNAN THOMAS, L.L.C.
IA PORT CHARLOTTE PEACHLAND, L.L.C.
IA RALEIGH BENT TREE, L.L.C.
IA RICHARDSON CUSTER CREEK GP, L.L.C.
IA RICHARDSON CUSTER CREEK LP, L.L.C.
IA SAN PEDRO GARDEN, L.L.C.
IA SARASOTA TAMIAMI, L.L.C.
IA ST. PETERSBURG GATEWAY, L.L.C.
IA TUCKER HUGH HOWELL, L.L.C.
IA WESTLAKE GP, L.L.C.
IA WESTLAKE LP, L.L.C.
IA WOODSTOCK ROSE CREEK, L.L.C.
IA WYLIE WOODBRIDGE LP, L.L.C.
IVT CARY PARK TOWN CENTER, LLC
IVT CREEDMOOR RALEIGH, L.L.C.
IVT KENNESAW MARKETPLACE, LLC
IVT KYLE MARKETPLACE, LLC
IVT NORTHCROSS CENTER HUNTERSVILLE, LLC
IVT OLD GROVE MARKETPLACE OCEANSIDE, LLC
IVT PARAISO PARC PEMBROKE PINES, LLC
IVT PARKE CEDAR PARK, LLC
IVT PGA PLAZA PALM BEACH GARDENS, LLC
IVT PLAZA MIDTOWN ATLANTA, LLC
IVT RENAISSANCE CENTER DURHAM I, LLC
IVT RIO PINAR PLAZA ORLANDO, LLC
IVT RIVER OAKS VALENCIA, LLC
IVT RIVERWALK MARKET FLOWER MOUND, LLC
IVT SHOPS AT GALLERIA BEE CAVE LLC
IVT SHOPS AT TOWN CENTER GERMANTOWN, LLC
IVT SONTERRA VILLAGE SAN ANTONIO, LLC



IVT STEVENSON RANCH PLAZA, LLC
IVT WESTFORK PLAZA PEMBROKE PINES, LLC
IVT WESTPARK GLEN ALLEN, LLC
IVT WINDWARD COMMONS ALPHARETTA, LLC
MB HOUSTON ELDRIDGE GP, L.L.C.
MB HOUSTON ELDRIDGE LP, L.L.C.
MB HOUSTON ELDRIDGE TOWN CENTER GP, L.L.C.
MB HOUSTON ELDRIDGE TOWN CENTER LP, L.L.C.
MB HOUSTON WINDEMERE GP, L.L.C.
MB HOUSTON WINDEMERE LP, L.L.C.
WOODBRIDGE CROSSING GP, L.L.C.


By:    IVT OP Limited Partnership, sole member
By:    IVT OP GP, LLC, its general partner
By:    InvenTrust Properties Corp., its sole
    member




By:     /s/ Christy L. David                
Name:    Christy L. David
Title:    Executive Vice President, General Counsel
    and Secretary


IA CHESAPEAKE COMMONS, L.L.C.
IA CHESAPEAKE CROSSROADS, L.L.C.
IA GARNER WHITE OAK, L.L.C.
IVT OP GP, LLC


By:    InvenTrust Properties Corp., sole member




By:     /s/ Christy L. David                
Name:    Christy L. David
Title:    Executive Vice President, General Counsel
    and Secretary


IA CRANBERRY GENERAL PARTNER DST
IA CRANBERRY LIMITED PARTNER DST
IA CRANBERRY SPECIALTY GP DST


By:    InvenTrust Properties Corp., its signatory
    trustee




By:     /s/ Christy L. David                
Name:    Christy L. David
Title:    Executive Vice President, General Counsel
    and Secretary



IA CONTINENTAL CRANBERRY SPECIALTY PARTNER, L.P.


By:    IA Cranberry General Partner DST, its general partner
By:    InvenTrust Properties Corp., its signatory
    trustee




By:     /s/ Christy L. David                
Name:    Christy L. David
Title:    Executive Vice President, General Counsel
    and Secretary




IA CRANBERRY SPECIALTY, L.P.


By:    IA Cranberry Specialty GP DST, its general partner
By:    InvenTrust Properties Corp., its signatory
    trustee




By:     /s/ Christy L. David                
Name:    Christy L. David
Title:    Executive Vice President, General Counsel
    and Secretary




IA MAC CORPORATION




By:     /s/ Christy L. David                
Name:    Christy L. David
Title:    Secretary




IVT OP LIMITED PARTNERSHIP


By:    IVT OP GP, LLC, its general partner
By:    InvenTrust Properties Corp., its sole
    member




By:     /s/ Christy L. David                
Name:    Christy L. David
Title:    Executive Vice President, General Counsel
    and Secretary





IA ARLINGTON RIVERVIEW LIMITED PARTNERSHIP
By:    IA Arlington Riverview GP, L.L.C., its
    general partner


IA ATLANTA BUCKHEAD, L.L.C.
By:    IA Atlanta Buckhead Member, L.L.C., its
    sole member


IA AUSTIN SCOFIELD LIMITED PARTNERSHIP
By:    IA Austin Scofield GP, L.L.C., its general
    partner


IA HOUSTON NORTHWEST LIMITED PARTNERSHIP
By:    IA Houston Northwest GP, L.L.C., its
    general partner


IA RICHARDSON CUSTER CREEK LIMITED PARTNERSHIP
By:    IA Richardson Custer Creek GP, L.L.C., its
    general partner


IA WESTLAKE LIMITED PARTNERSHIP
By:    IA Westlake GP, L.L.C., its general partner


MB HOUSTON ELDRIDGE LIMITED PARTNERSHIP
By:    MB Houston Eldridge GP, L.L.C., its general
    partner


MB HOUSTON ELDRIDGE TOWN CENTER LIMITED PARTNERSHIP
By:    MB Houston Eldridge Town Center GP,
    L.L.C., its general partner


MB HOUSTON WINDEMERE LIMITED PARTNERSHIP
By:    MB Houston Windemere GP, L.L.C., its
    general partner





WOODBRIDGE CROSSING, L.P.
By:    Woodbridge Crossing GP, L.L.C, its general partner


By:    IVT OP Limited Partnership, sole member of
    each sole member and general partner
    above
By:    IVT OP GP, LLC, its general partner
By:    InvenTrust Properties Corp., its sole
    member




By:     /s/ Christy L. David                
Name:    Christy L. David
Title:    Executive Vice President, General Counsel
    and Secretary





EXHIBIT A TO SUBSIDIARY GUARANTY
FORM OF JOINDER TO SUBSIDIARY GUARANTY
THIS JOINDER is executed as of ___________, 20__ by the undersigned, each of
which hereby agrees as follows:
1.    All capitalized terms used herein and not defined in this Joinder shall
have the meanings provided in that certain Subsidiary Guaranty (the “Guaranty”)
dated as of December 21, 2018 executed for the benefit of KeyBank National
Association, as agent for itself and certain other lenders, with respect to a
loan from the Lenders to InvenTrust Properties Corp. (“Borrower”).
2.    As required by the Credit Agreement described in the Guaranty, each of the
undersigned is executing this Joinder to become a party to the Guaranty.
3.    Each and every term, condition, representation, warranty, and other
provision of the Guaranty, by this reference, is incorporated herein as if set
forth herein in full and the undersigned agrees to fully and timely perform each
and every obligation of a Subsidiary Guarantor under such Guaranty.
[INSERT SUBSIDIARY GUARANTOR SIGNATURE BLOCKS AND FEIN NUMBER]
FEIN NO. ______________________
By:    
By:    
Its: __________________________    



